Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 08/11/2021 on James Wood.
The application has been amended as follows: 
	Claim 1 has been rewritten as follows:
-- Claim 1. (Currently amended) A hydraulic system, comprising: a first hydraulic system component having a hydraulic fluid outlet; a second hydraulic system component having a hydraulic fluid inlet; and a fluid path which connects the hydraulic fluid outlet and the hydraulic fluid inlet fluidically to one another, the fluid path comprising: a first hose line extending between the hydraulic fluid outlet and the hydraulic fluid inlet; and a second hose line extending between the hydraulic fluid outlet and the hydraulic fluid inlet such that the fluid path is formed by the first and the second hose lines arranged fluidically parallel to one another such that a fluid stream which flows from the first hydraulic system component to the second hydraulic system component is divided in or at the first hydraulic system component into a first sub-stream in the first hose line and a second sub-stream in the second hose line, and the first sub-stream and the second sub-stream are recombined in or at the second hydraulic system component; the fluid path further comprising: an adapter, having: a first connection, on which the first hose line is fastened; a second connection, on which the second hose line is fastened; and a third connection, which is connected to a connection of the second hydraulic system component, wherein the first connection, the second connection, and the third connection of the adapter are connected to one another via channels within the adapter.--
	Claim 5 has been canceled.
	Claim 6, line 1, “5” has been replaced with --1--.
	Claim 7, line 1, “5” has been replaced with --1--.

Reasons for Allowance
Claims 1-4 and 6-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
The closest prior art is:  Zeilman (US 2,768,843) and Behrendt et al (US 2009/0064666).  Neither teaches or fairly suggests at least the following limitations in claim 1:  “a second hose line extending between the hydraulic fluid outlet and the hydraulic fluid inlet such that the fluid path is formed by the first and the second hose lines arranged fluidically parallel to one another such that a fluid stream which flows from the first hydraulic system component to the second hydraulic system component is divided in or at the first hydraulic system component into a first sub-stream in the first hose line and a second sub-stream in the second hose line, and the first sub-stream and the second sub-stream are recombined in or at the second hydraulic system component; the fluid path further comprising: an adapter, having: a first connection, on which the first hose line is fastened; a second connection, on which the second hose line is fastened; and a third connection, which is connected to a connection of the second hydraulic system component, wherein the first connection, the second connection, and the third connection of the adapter are connected to one another via channels within the adapter.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II

Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679